Exhibit 12 AMERICAN AIRLINES, INC. Computation of Ratio of Earnings to Fixed Charges (in millions) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Earnings (loss): Earnings (loss) before income taxes $(1,463) $271 $(1,807) $322 Add:Total fixed charges (per below) 351 418 721 852 Less:Interest capitalized 8 5 13 14 Total earnings before income taxes $(1,120) $684 $(1,099) $1,160 Fixed charges: Interest $149 $203 $312 $410 Portion of rental expense representative of the interest factor 197 212 402 436 Amortization of debt expense 5 3 7 6 Total fixed charges $351 $418 $721 $852 Ratio of earnings to fixed charges - 1.64 - 1.36 Coverage Deficiency 1,471 - 1,820 - Note:As of June 30, 2008, American has guaranteed approximately $1.1 billion of AMR’s unsecured debt and approximately $327 million of AMR Eagle’s secured debt.The impact of these unconditional guarantees is not included in the above computation.
